Citation Nr: 1723885	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of treatment performed at the VA facility in Huntington, West Virginia in September 1999.

2. Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1958 to October 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in October 2013.  The Board finds there is compliance with the prior remand.

Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional statements and contentions in support of his appeal.  No waiver of Agency of Original Jurisdiction review (AOJ) was submitted; however, the statements were duplicative of the evidence already of record.  He has simply reiterated his arguments.  Thus, no waiver is required.  See 38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have any additional disabilities as a result of treatment performed at the VA facility in Huntington, West Virginia, in September 1999. 

2. The Veteran's service-connected disabilities do not render him unable to secure and follow substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of treatment performed at the VA facility in Huntington, West Virginia, in September 1999 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

2. The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   


I. 1151 Claim

The Veteran contends that treatment by the VA in September 1999 caused additional disability to his left knee, left leg, left ear, left jaw, scalp, and sinuses.  Specifically asserting in his March 2010 claim that on September 28, 1999, he fell while unloading boxes from his pickup truck.  He fractured his leg, lacerated his head, and injured his left ear and left jaw.  He went to the hospital the following day, arriving around 8:00 am.  His blood pressure and temperature were taken at 10:00 am and he was evaluated at 1:37 pm.  He was ultimately treated with a cast, but he argues with "no attention being paid to the knee joint or the fracture being set," and his head was clamped with eight staples.  He also claimed no attention was paid to his left ear, which started having discharge into the ear canal.  Since this accident, he claims his left knee has deteriorated and his left ear drains watery ooze into his ear drum.  He elaborated in his February 2014 substantive appeal that treatment of his leg and scalp were not timely or proper, as he waited nearly two hours before his blood pressure and temperature were taken and waited even longer until an x-ray was taken and an "improper" cast was put on his leg.  

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either 
A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 
B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.   

38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361 (b). 

The record indicates the Veteran was treated on September 17, 1999, as a new patient.  He complained of depression and it was noted at that time that he had cervical degenerative joint disease, arthritis of the joints, and defective hearing.  On September 29, 1999, the Veteran was seen at a VA emergency room and reported he had fallen off the back of a truck and injured his left leg, scraped his bilateral shoulders, and hit the left side of his head.  He noted he did not lose consciousness and that the injury occurred the prior evening.  A large "c" shaped laceration was noted on the left side of the head with some dried blood in the hair and some oozing.  The left lower extremity had some tenderness; the mid-lower leg was fair with good range of motion and good pulses.  He had a laceration to the leg and trauma to the left lower leg.  On orthopedic consultation he reported pain in the left leg and left ankle.  X-rays confirmed that the Veteran had fracture of the proximal left fibula, the medial malleolus, and a third degree sprain of the "antertalo fibular ligament."  The plan was to apply a short leg cast with felt liner at pressure points.  Vicodin was prescribed.  He was to use ice, elevate the limb and report any complications.  That same day the Veteran had a VA surgery consultation for a scalp laceration.  It was noted that he had fallen the previous night and sustained a three inch laceration to the left scalp.  He denied loss of consciousness.  He was given a tetanus shot and the scalp was closed with eight staples.  

On October 8, 1999, it was noted that the Veteran was post fracture of the lower left medial malleolus and proximal fibula, and that he was in a short leg cast and using crutches.  It was noted that the cast was in good repair, circulation was good, he was moving his toes well, and the skin was intact.  The general status was satisfactory, and the impression was healing fracture, left tibia and fibula.

The Veteran was seen by VA on October 29, 1999, and it was noted he was four weeks post fracture of the left tibia and fibula and his progress was good.  He had no complaints.  Circulation was normal.  The cast was removed, and it was noted that the skin was intact.  Examination showed no tenderness to palpation over the distal tibia or proximal fibula, and the Veteran could weight bear with no complaints of pain and there was minimal swelling.  X-rays revealed good callous formation at the fracture site and alignment was anatomical.  The impression was healing fracture of the left tibia and proximal fibula.  He was placed in an eight inch work type boot with laces and was to wear the boot until all swelling subsided. 

Thereafter, VA outpatient records show complaints of pain in various joints, including ankles and knees, and sinus-related headaches.  He has also had treatment for bilateral hearing loss (this is a service-connected condition), and has complained of drainage and ear infections.

Although the Veteran asserts deficiencies in his care that, he believes, constituted a failure to exercise the degree of care that would be expected of a reasonable health care provider, he is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  Any such opinion would involve analysis of medical techniques and alternatives, as well as an understanding of the standard of care that would be expected of a reasonable health care provider performing such procedures to correct or alleviate a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran has not demonstrated he has knowledge of the acceptable medical practices in diagnosing and treating medical conditions, such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g., amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  His testimony is not competent evidence of negligence in the treatment received by the VA in 1999.  

The VA obtained a medical opinion in July 2011, in which the examiner found that the VA staff took proper measures in a timely fashion and that the Veteran had no evidence of complication from his treatment for his left leg and scalp laceration.  Therefore, the examiner found no carelessness, negligence, lack of proper skills, error or judgment or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  Additionally, a January 2012 VA general medical examination was conducted, which noted a history of an ear, knee, and lower leg condition.  However, the October 2013 Board decision found a complete VA examination was necessary to determine the current manifestations of all the disabilities in questions.  

While the RO obtained a VA medical opinion in December 2013, the RO acknowledged that the October 2013 Board remand specifically requested a VA examination.  Thus, the RO obtained a VA examination in September 2014.  The VA examiner found no evidence of a scalp scar, noting his laceration healed well and properly, and left ear examination was normal including tympanic membrane, inner ear, and auditory canal.  Additionally x-rays revealed degenerative joint disease of the left knee, no evidence of a sinus condition other than x-ray evidence of chronic sinusitis, and no evidence of a jawbone condition.  The examiner opined that "I believe it was not carelessness, negligence, lack of proper skills, error of judgment, or similar instance of fault on the part of the VA Medical Center Huntington, West Virginia, in furnishing the hospital care, medical or surgical treatment."  The examiner explained that the VA medical staff took proper measures for the Veteran's injuries in a timely fashion, and there was no evidence of complication from his treatment of the fracture of the left tibia and fibula.  Also, the staff took appropriate measures for his scalp laceration, and in reviewing the medical literature, there was no cause and effect relationship between scalp laceration and left ear and jaw conditions.  While there were notations in the medical records about ear infections and fungal infections, the examiner also concluded these conditions were not the result of negligent care following the Veteran's injury.  The Board acknowledges the examiner states "[a]s a medical professional, I believe that simple fall from truck back in September 1999 caused his sinus condition.  As per medical literature, enough study was not done to support the cause and effect relationship between simple fall from truck and sinusitis or any sinus condition."  However, it is clear from the context of the opinion that the examiner meant the fall from the truck did not cause the Veteran's sinus condition.  Indeed, he notes that he has not seen any kind of sinus condition in the claims file and there was no evidence of a sinus condition on examination.  There is also no evidence of a jawbone condition.

While the Veteran complains his fracture did not heal properly, there is no medical evidence suggesting this is the case, and opinions have been provided that his left knee arthritis is the result of his civilian occupation and his age.  He argues that he is "crippled" and that his left fibula has shortened, but there is absolutely no support for this in his medical records.  The only left leg condition shown is left knee arthritis, and, as noted above, there is no opinion that is the result of negligent treatment.

The Board finds the September 2014 VA examination opinion of record to be highly probative.  The Board finds the opinion to be based on accurate facts and to contain reasoning that links the medical facts of the case with the conclusions.  The physician who provided the opinion reviewed the entire record, considered the history, provided answers responsive to the questions posed and provided a rationale for the opinions rendered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board assigns the opinion considerable probative value.  There are no contrary opinions of record.

Much of the Veteran's dissatisfaction centers around the amount of time he waited in the emergency room before being seen or fitted with a cast.  Even so, there must still be evidence of additional disability that is a result of any delay in treatment.  That is what is missing in this case.

Accordingly, the Board must deny compensation under 38 U.S.C.A. §  1151 for additional disability incurred as a result of treatment performed at the VA facility in Huntington, West Virginia in September 1999.  See 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II. TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in his July 2012 application for TDIU, the Veteran asserts his service-connected psychiatric disorder caused his unemployment.  He claimed he became too disabled to work full-time due to his disability in 1991.  Prior to this date, he worked in masonry.  He completed high school and has had no other education or training before becoming too disabled to work.  He argues he became "burned out" because he was overworked and stressed during his military service and never recovered.

He further reports during his August 2009 VA psychiatric evaluation that he bounced around between different jobs since military discharge.  He did mechanical work, masonry, carpentry, and construction.  He reported he did not know exactly why he could not maintain employment but stated "I just didn't fit in."  He indicated he would rather be alone with his thoughts than around a lot of people with no thoughts.  He last worked in masonry until a workplace injury, in which he got "hit with a steel ladder and received compensation."  He reported having a pinched nerve in his neck and problems with his left arm as a result of the injury.  He tried to work once after that, but fell 12 feet.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  Since January 10, 2007, the Veteran was service connected for bipolar disorder (50 percent), bilateral hearing loss (10 percent), and tinnitus (10 percent).  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone warrant referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  In summary, there is simply no persuasive, competent evidence of record to demonstrate that referral is necessary for consideration of whether the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  The Board acknowledges the Veteran's reports that he is unemployable due to his psychiatric disorder, he would rather work alone, had difficulty hearing some words in conversations, and his tinnitus was annoying.  However, there is no indication he left his previous job due to his psychiatric disorder or evidence that he could not engage in solitary employment in his trained occupational fields of mechanical work, masonry, carpentry, and construction.  Indeed, the August 2009 VA psychiatric examiner found the Veteran was not unemployable due solely to his bipolar disorder, and the January 2012 VA psychiatric examiner found he was employable from a mental health perspective as, per his report, he did not stop working because of mood symptoms, but rather because of a workplace injury.  Furthermore, he reported mild to moderate occupational impairment due to symptoms such as lack of motivation, distractibility, and depressed mood.  Moreover, the January 2012 VA audiological examiner noted he could use assistive listening devices for specific situations in a work settings, which were recommended, but the Veteran refused to wear, and tinnitus was less bothersome when one was kept busy or when there were other sounds in the environment that could mask the tinnitus to some degree.  

Therefore, the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied for this time period.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of treatment performed at the VA facility in Huntington, West Virginia in September 1999 is denied. 

The claim of entitlement to a TDIU is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


